Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on January 30th, 2020.  Claims 1 to 18 are pending and examined below.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See ¶[0008] and ¶[0040].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of destination prediction. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements present.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes.  Claim 1 is to a process (“method”) and claim 10 is to a machine (“non-transitory computer-readable medium”).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  The claims recite an abstract idea, specifically the mental process of destination prediction.  This mental process involves evaluation (“embedding the received historical behaviors…” and “embedding the context modeling layer…”) and judgment (“predicting the trip destination…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are “receiving historical behaviors…”.  This receiving step is merely selecting a particular data source to be manipulated and is therefore a form of insignificant extra-solution activity.  See MPEP 2106.05(g) (“Insignificant Extra-Solution Activity”).  In general, the claims are recited at a high level of abstraction and generality, and they amount to merely using a computer as a tool to perform an abstract idea.  Therefore these additional elements do not integrate the judicial exception into a practical application.  See MPEP 2106.05(f) (“Mere Instructions To Apply An Exception”).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  All additional elements amount to insignificant extra-solution activity and therefore are not significantly more than the judicial exception.
This analysis does not change for the dependent claims:
Claims 2, 4, 6, 11, 13, and 15 only modify the steps of the mental process and therefore do not change the analysis.
Claims 3 and 12 introduce the additional element of “updating” the data.  This additional element amounts to mere data gathering and is therefore insignificant extra-solution activity.  The analysis does not change.
Claims 5, 7 to 8, 14, and 16 to 17 introduce additional elements related to outputting data or information.  These additional elements amount to mere post-solution displaying and are a form of insignificant extra-solution activity.  The analysis does not change.
Claims 9 and 18 introduce the additional element of “controlling a vehicle to automatically precondition the vehicle…”.  This additional element is not a form of insignificant extra-solution activity.  However, as claimed it does not integrate the judicial exception into a practical application.  It merely links the judicial exception (destination prediction) to a particular field of use (climate control for vehicles) without specifying any details about how this solution to a problem is accomplished.  This linkage does not meaningfully limit the abstract idea beyond limiting it to climate control for vehicles. Furthermore, this additional element does not add significantly more than the judicial exception to the claim.  As a result, the analysis does not change.  See MPEP 2106.05(h) (“Field of Use and Technological Environment”).  

In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 include the terms “target behavior” and “target trip data”.  These terms are undefined in the specification and render the claims indefinite.  The Examiner gives these terms their broadest reasonable interpretation.  In particular, the Examiner interprets these terms to refer to any behavior or trip data associated with the predictions or estimations of the destinations or information about prospective destinations themselves.  This interpretation makes sense given the context of claims 1 and 10, which contrast this “target” information (information about a predicted future or destinations) with “historical” information (information about the past).  This interpretation is used when examining the claims.
	Claims 2 to 9 and 11 to 18 depend on claims 1 and 10 and therefore rejected under 35 U.S.C. 112(b) as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 3, 5 to 6, 10 to 12, and 14 to 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jotanotivc (US 8688290 B2), hereinafter known as Jotanotivc.
Regarding claim 1, Jotanotivc discloses a method for predicting a trip destination of a user comprising
receiving historical behaviors and a target behavior of the user from a feature processing layer (Jotanotivc, column 6, lines 4 to 42, “In step 208, the navigation system 120 examines the previous driving history of the vehicle. This driving history may include prior destinations to which the vehicle has traveled. These prior destinations may be stored in the memory 124 of the navigation system 120. For example, a user of the vehicle may regularly drive to a coffee shop at a specific time of the day (e.g., 7:30 am). The user may not have manually entered the coffee shop destination into the navigation system 120, but instead merely drove the vehicle to the coffee shop without referencing a generated travel route or set of travel instructions from the navigation system 120. Since the navigation system 120 has access to geographic data including roadways and various destination locations (e.g., restaurants, hotels, coffee shops, gas stations, etc.), the navigation system 120 need not have the specific address of the coffee shop manually input by the user of the vehicle in order to recognize the destination to which the vehicle has traveled. By examining the prior driving history stored in the memory 124, the navigation system 120 may utilize such data to make predictions regarding future destinations for the vehicle, as discussed in greater detail for step 214 below.  [¶] In step 210, the navigation system 120 examines a previous searching history of the user of the vehicle. The previous searching history may be stored in the memory 124 of the navigation system 120. In one example, the previous searching history may be prior destinations to which the user has entered the specific address into the navigation system 120 for obtaining a travel route or travel instructions to that address. In another example, the previous searching history may be search terms other than specific addresses (e.g., movie theaters, restaurant names, or other entertainment venues) that the user has input into the navigation system 120. The navigation system 120 may use these prior entered addresses and/or search terms to predict future vehicle destinations. The prior input destinations or search terms may be stored in the memory 124 and used for predicting future vehicle destinations, as discussed in greater detail for step 214 below, even if the vehicle never completes a travel route to those destinations.”);
embedding the received historical behaviors and the target behavior with features including a time and a location to produce a context modeling layer (Jotanotivc, column 7, lines 3 to 60, “In one embodiment, the navigation system 120 may utilize the current time, day and/or date from step 207 in conjunction with the previous driving history of step 208 to predict a currently desired destination. Based upon this current time, day and/or date, the navigation system 120 may predict that the driver will desire to travel to a location identified in the previous driving history at the same or substantially the same time of day.  Moreover, the navigation system 120 may evaluate the route against a current traffic map to determine the optimal route to that location in order to avoid traffic. The prediction may be based not only upon the current time of day, but also upon the current day of the week since travel habits for users may be different on weekdays when a user must travel to work versus weekends when a user may not have to travel to work. Similarly, the prediction may be based upon a particular date, such as a holiday, since a user may desire a particular destination on holidays (e.g., visiting a family member) that is not ordinarily traveled to during normal weekdays or weekends.  [¶] In another embodiment, the navigation system 120 may utilize the vehicle location from step 206 in conjunction with the previous searching history of step 208 to predict a currently desired destination. In one example, when the vehicle is located in a geographic location different from the vehicle's usual "home" location, the navigation system 120 may predict that the driver will desire to travel to a previously searched for destination near the current location of the vehicle, such as an amusement park or hotel. In another example, the navigation system 120 may determinate that a driver of the vehicle frequently searches for coffee shops at a particular time of the day and/or on a particular day of the week. By determining the time of the day and/or the day of the week and examining the previous searching history of the user of the vehicle in conjunction with the current vehicle location, the navigation system 120 may predict that the user will want to travel to a nearby coffee shop when the time of the day and/or the day of the week matches with the previously stored historical search data.  [¶] In yet another embodiment, the navigation system 120 may utilize the vehicle location from step 206 in conjunction with the sensor output of step 212 to predict a currently desired destination.  For example, if the sensor outputs a signal representing a low fuel level, the navigation system 120 may predict that the user will want to locate a nearby gas station. The previous driving history from step 208 or the previous searching history from step 210 may additionally be used to determine user preferred gas stations if there are multiple gas stations in the nearby vicinity of the vehicle location. In a similar example, if the sensor outputs a low battery charge level for a vehicle, such as for a hybrid or electric car, the navigation system 120 may predict that the user will want to locate a nearby charging station or return home before the battery charge runs out. In yet another similar example, if the sensor outputs a signal indicating a driving range of the vehicle is at or is close to a predetermined number, the navigation system 120 may predict that the user wants to locate a fuel or power station in order to reset or extend the driving range.”);
embedding the context modeling layer to produce a user modeling layer (Jotanotivc, column 4, lines 32 to 50, “In addition, the navigation system 120 may incorporate a memory 124 connected with the processor 122 or embedded as part of the processor 122. The memory 124 may be used for storing the various information or data used in the predictive process, as discussed below. For example, once the vehicle travels to one or more destinations or a user searches for one or more destinations, the navigation system 120 may store such destinations in a database in the memory 124. The database may be configured to store destination information the first time the vehicle travels there or the user searches for it. Alternatively, the database may only store information after a predetermined number of times the specific destination, or all combined destinations, are traveled to or searched for. The database may also save the number of times a particular destination was traveled to or searched for in order to further aid in the prediction process by more accurately capturing the driving habits of the vehicle or a particular user of the vehicle. This database may be accessed by the processor 122 for use in a prediction algorithm, as discussed in greater detail below.”); and
predicting the trip destination based on historical trip data and target trip data in the user modeling layer (Jotanotivc, column 6, lines 20 to 24, “By examining the prior driving history stored in the memory 124, the navigation system 120 may utilize such data to make predictions regarding future destinations for the vehicle, as discussed in greater detail for step 214 below.”; and Jotanotivc, column 6, line 57 to column 7, line 2, “In step 214, the navigation system 120 predicts the driver destination by processing data, information, and/or signals from one or more of the previous steps 204, 206, 207, 208, 210, and/or 212 via the processor 122 of the navigation system 120.  The processor 122 may be configured to run one or more prediction algorithms using the data, information, and/or signals from the above-mentioned steps as inputs to the one or more prediction algorithms. Any one or all the steps mentioned above may be performed and that certain steps may be provided greater weight in the one or more prediction algorithms than others for determining a predicted destination. The steps mentioned above may be performed in any order or omitted completely in alternative embodiments.”).
Claim 10 is a different embodiment of claim 1 and is rejected via substantially the same arguments as used for claim 1.
Regarding claim 2, Jotanotivc discloses a method for predicting a trip destination of a user, further comprising
comparing an actual destination of the user to the predicted trip destination to determine an error (Jotanotivc, column 8, lines 28 to 45, “After one or more destinations have been predicted in step 214, operation continues to step 216 for confirmation by the user of the accuracy of the predicted destination or destinations. In one embodiment, a confirmation pop-up window may be shown on the display 102 of the navigation system 120, as discussed in greater detail for FIG. 3. For example, the popup window may display the address or title of the predicted destination with user-selectable YES/NO options for verifying that the user desires to travel to the predicted destination. In another example, instead of popping up a message, the display may provide a list to the user containing a number of the best predictions for the user to select amongst. In another embodiment, the confirmation may be obtained by any of a variety of confirmation or verification means. For example, the navigation system 120 may not utilize the display at all for confirmation, instead asking the user via audible commands what is preferred and awaiting a vocal response from the user via voice-recognition software.”).
Claim 11 is a different embodiment of claim 2 and is rejected via substantially the same arguments as used for claim 2.
Regarding claim 3, Jotanotivc discloses a method for predicting a trip destination of a user, further comprising
updating the historical behaviors based on the actual destination (Jotanotivc, column 4, lines 32 to 50, “In addition, the navigation system 120 may incorporate a memory 124 connected with the processor 122 or embedded as part of the processor 122. The memory 124 may be used for storing the various information or data used in the predictive process, as discussed below. For example, once the vehicle travels to one or more destinations or a user searches for one or more destinations, the navigation system 120 may store such destinations in a database in the memory 124. The database may be configured to store destination information the first time the vehicle travels there or the user searches for it. Alternatively, the database may only store information after a predetermined number of times the specific destination, or all combined destinations, are traveled to or searched for. The database may also save the number of times a particular destination was traveled to or searched for in order to further aid in the prediction process by more accurately capturing the driving habits of the vehicle or a particular user of the vehicle. This database may be accessed by the processor 122 for use in a prediction algorithm, as discussed in greater detail below.”).
Claim 12 is a different embodiment of claim 3 and is rejected via substantially the same arguments as used for claim 3.
Regarding claim 5, Jotanotivc discloses a method for predicting a trip destination of a user, further comprising
outputting the predicted trip destination to a vehicle of the user (Jotanotivc, column 8, lines 28 to 45, “After one or more destinations have been predicted in step 214, operation continues to step 216 for confirmation by the user of the accuracy of the predicted destination or destinations. In one embodiment, a confirmation pop-up window may be shown on the display 102 of the navigation system 120, as discussed in greater detail for FIG. 3. For example, the popup window may display the address or title of the predicted destination with user-selectable YES/NO options for verifying that the user desires to travel to the predicted destination. In another example, instead of popping up a message, the display may provide a list to the user containing a number of the best predictions for the user to select amongst. In another embodiment, the confirmation may be obtained by any of a variety of confirmation or verification means. For example, the navigation system 120 may not utilize the display at all for confirmation, instead asking the user via audible commands what is preferred and awaiting a vocal response from the user via voice-recognition software.”).
Claim 14 is a different embodiment of claim 5 and is rejected via substantially the same arguments as used for claim 5.
Regarding claim 6, Jotanotivc discloses a method for predicting a trip destination of a user, further comprising
the time includes a day of the week and a time of day (Jotanotivc, column 7, line 3 to 21, “In one embodiment, the navigation system 120 may utilize the current time, day and/or date from step 207 in conjunction with the previous driving history of step 208 to predict a currently desired destination. Based upon this current time, day and/or date, the navigation system 120 may predict that the driver will desire to travel to a location identified in the previous driving history at the same or substantially the same time of day.  Moreover, the navigation system 120 may evaluate the route against a current traffic map to determine the optimal route to that location in order to avoid traffic. The prediction may be based not only upon the current time of day, but also upon the current day of the week since travel habits for users may be different on weekdays when a user must travel to work versus weekends when a user may not have to travel to work. Similarly, the prediction may be based upon a particular date, such as a holiday, since a user may desire a particular destination on holidays (e.g., visiting a family member) that is not ordinarily traveled to during normal weekdays or weekends.”).
Claim 15 is a different embodiment of claim 6 and is rejected via substantially the same arguments as used for claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jotanotivc as applied to claims 3 and 12 above, and further in view of Weir et al. (US 20130158854 A1), hereinafter known as Weir.
Regarding claim 4, Jotanotivc does not teach but Weir teaches a method for predicting a trip destination of a user, further comprising
repeating the method with the updated historical behaviors (Weir, ¶[0061], “The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself. Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.  The system 100 also deletes obsolete data associated with obsolete destinations to save storage space and minimize the influence of the obsolete data on the journey estimations as described below with reference to FIG. 6.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Jotanotivc with the updates of Weir, because repeating the method with updated data necessarily improves the accuracy of the predictions and is a routine optimization in this field.
Claim 13 is a different embodiment of claim 4 and is rejected via substantially the same arguments as used for claim 4.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jotanotivc as applied to claims 1 and 10 above, and further in view of Yoshikawa et al. (US 20050143905 A1), hereinafter known as Yoshikawa.
Regarding claim 7, Jotanotivc does not teach but Yoshikawa teaches a method for predicting a trip destination of a user, further comprising
providing a time-to-leave that reminds the user to leave at a particular time due to real time traffic (Yoshikawa, abstract, “A navigation system collects life information associated with a user and extracts a life pattern from the collected life information. The navigation system registers the extracted life pattern as life pattern information. The navigation system determines a predicted start time and a predicted destination based on the life pattern information and generates predicted traffic information associated with a geographical area including the destination and associated with a time range including the predicted start time.”; Yoshikawa, ¶[0023], “The navigation apparatus 31 can include a controller, such as, for example, a CPU or an MPU, a storage device such as a semiconductor memory, a magnetic disk, an optical disk, a display such as a liquid crystal display, an LED (Light Emitting Diode) display, or a CRT, an input device such as a keyboard, a joystick, arrow keys, a push button, a remote controller, or a touch panel, a display controller for controlling the display, and a transmitting/receiving unit such as a communication interface. The navigation apparatus 31 may have the capability of detecting the current detection using a GPS (Global Positioning System), a geomagnetic field sensor, a distance sensor, a steering sensor, a beacon sensor, a gyroscopic sensor, or the like.  Furthermore, the navigation apparatus 31 may also have the capability of searching for a route to a specified destination and the capability of providing route navigation/guidance along a detected route.”; and Yoshikawa, ¶[0065], “Returning to the example, the information providing server 11 then determines whether it is X minutes before the predicted start time (step S42). X may be set, in advance, to a particular value taking into account, for example, the time needed to transmit predicted congestion information to the navigation apparatus 31 and also taking into account the time needed for the navigation apparatus 31 to receive the predicted congestion information. If it is determined that it is X minutes before the predicted start time (step S42=YES), the information providing server 11 determines whether the vehicle of the user is parked within an area in which communication with the access point is possible, that is, whether the vehicle is located within the communication area of the network of the user (step S43).  Specifically, the information providing server 11 may transmit an inquiry message to the access point, and check a response to the inquiry message by the access point to determine whether the vehicle is located within the communication area of the network of the user.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Jotanotivc with the time-to-leave of Yoshikawa, because including a time-to-leave improves the user experience and encourages safe driving by ensuring that the user leaves at the correct time.
Claim 16 is a different embodiment of claim 7 and is rejected via substantially the same arguments as used for claim 7.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jotanotivc as applied to claim 1 above, and further in view of Nandakumar et al. (US 20190370575 A1), hereinafter known as Nandakumar.
Regarding claim 8, Jotanotivc does not teach but Nadakumar teaches a method for predicting a trip destination of a user, further comprising
sending a reminder to the user to precondition a vehicle of the user before a trip to the trip destination (Nandakumar, ¶[0027], “Alternatively, if the trip analysis data indicates that defined criteria for trip commencement have not been met, the trip check system can generate one or more trip control signals indicating that one or more notifications (e.g., remediation request, etc.) should be provided to the passenger(s) indicating that one or more issues should be corrected before the trip can commence, indicating that communication should be initiated with an operations control center (e.g. remote operator, etc.) to enable resolution of an issue, and/or the like.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Jotanotivc with the reminders of Nadakumar, because these reminds would ensure that all necessary preparations are made before a trip, which ensures that a trip can occur with delay or interruption and optimizing for the best user experience possible.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jotanotivc as applied to claims 1 and 10 above, and further in view of Miura et al. (US 20130073143 A1), hereinafter known as Miura.
Regarding claim 9, Jotanotivc does not teach but Miura teaches a method for predicting a trip destination of a user, further comprising
controlling a vehicle to automatically precondition the vehicle by heating or cooling an interior of the vehicle before a trip to the trip destination (Miura, ¶[0141] to ¶[0144], “In contrast, the vehicle state control unit 56 is configured to control the air conditioner ECU 18 via the interface circuit 40 to change a preset temperature of the air conditioner 17 to decrease its power consumption of the air conditioner 17 in response to the current position being close to the past arrived position.  Additionally, the vehicle state control unit 56 is further configured to change the preset temperature of the air conditioner 17 in response to the arrival probability P calculated by the arrival probability calculation unit 55.  [¶] More particularly, the vehicle state control unit 56 is configured to control the air conditioner ECU 18 so that the temperature inside the vehicle becomes a target temperature when the hybrid vehicle 1 arrives at the parking position and the IG 19 is turned off.  [¶] The term "target temperature" herein described is intended to indicate the temperature subtracted a predetermined temperature from the preset temperature of the air conditioner 17, the predetermined temperature being determined to the extent that a general user does not feel uncomfortable. The target temperature may be determined in response to a user setting temperature for the air conditioner 17 or the history of the user setting temperature, or may be determined in response to an outside air temperature.  [¶] For example, in case that the air conditioner 17 takes a heating mode, the current time is assumed to be t3, the predicted time at which the vehicle is predicted to arrive at the off-road position is assumed to be t4, the predicted time at which the vehicle is predicted to arrive at the parking position is assumed to be t5, and a predicted time at which the IG 19 is turned off is assumed to be t6, an expected temperature inside the vehicle at t3 is shown as FIG.  13.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Jotanotivc with the preconditioning of Miura, because this preconditioning would optimize the interior conditions for the drivers and improve the user experience.
Claim 18 is a different embodiment of claim 9 and is rejected via substantially the same arguments as used for claim 9.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jotanotivc as applied to claim 10 above, and further in view of Nandakumar and Miura.
Regarding claim 17, Jotanotivc does not teach but Nadakumar teaches a non-transitory computer-readable medium, wherein
the program causes the processor to send a reminder to the user to precondition a vehicle of the before a trip to the trip destination (Nandakumar, ¶[0027], “Alternatively, if the trip analysis data indicates that defined criteria for trip commencement have not been met, the trip check system can generate one or more trip control signals indicating that one or more notifications (e.g., remediation request, etc.) should be provided to the passenger(s) indicating that one or more issues should be corrected before the trip can commence, indicating that communication should be initiated with an operations control center (e.g. remote operator, etc.) to enable resolution of an issue, and/or the like.”).
Jotanotivc does not teach but Miura teaches a non-transitory computer-readable medium, wherein
the program causes the processor to precondition a vehicle of the user by heating or cooling an interior of the vehicle before a trip to the trip destination (Miura, ¶[0141] to ¶[0144], “In contrast, the vehicle state control unit 56 is configured to control the air conditioner ECU 18 via the interface circuit 40 to change a preset temperature of the air conditioner 17 to decrease its power consumption of the air conditioner 17 in response to the current position being close to the past arrived position.  Additionally, the vehicle state control unit 56 is further configured to change the preset temperature of the air conditioner 17 in response to the arrival probability P calculated by the arrival probability calculation unit 55.  [¶] More particularly, the vehicle state control unit 56 is configured to control the air conditioner ECU 18 so that the temperature inside the vehicle becomes a target temperature when the hybrid vehicle 1 arrives at the parking position and the IG 19 is turned off.  [¶] The term "target temperature" herein described is intended to indicate the temperature subtracted a predetermined temperature from the preset temperature of the air conditioner 17, the predetermined temperature being determined to the extent that a general user does not feel uncomfortable. The target temperature may be determined in response to a user setting temperature for the air conditioner 17 or the history of the user setting temperature, or may be determined in response to an outside air temperature.  [¶] For example, in case that the air conditioner 17 takes a heating mode, the current time is assumed to be t3, the predicted time at which the vehicle is predicted to arrive at the off-road position is assumed to be t4, the predicted time at which the vehicle is predicted to arrive at the parking position is assumed to be t5, and a predicted time at which the IG 19 is turned off is assumed to be t6, an expected temperature inside the vehicle at t3 is shown as FIG.  13.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Jotanotivc with the reminders of Nadakumar, because these reminds would ensure that all necessary preparations are made before a trip, which ensures that a trip can occur with delay or interruption and optimizing for the best user experience possible.
It would have been obvious to a person having ordinary skill in the art to combine the method of Jotanotivc with the preconditioning of Miura, because this preconditioning would optimize the interior conditions for the drivers and improve the user experience.
Finally, it would have been obvious to a person having ordinary skill in the art to combine the method of Jotanotivc with the reminders of Nadakumar and the preconditioning of Miura, because both of these features improve the overall user experience and ensure that the trip occurs with delay or interruption despite adverse environmental conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bell et al. (US 7418342 B1) – destination prediction.
Bell et al. (US 7487017 B1) – destination prediction.
Borghesani (US 20150268059 A1) – providing reminders.
Bradicich et al. (US 8566028 B2) – destination prediction. 
Brinkmann et al. (US 10163275 B1) – destination prediction. 
Gerlach (US 9500493 B2) – destination prediction. 
Groves et al. (US 20150073695 A1) – providing reminders.
Gruen et al. (US 8538686 B2) – destination prediction. 
Kawase et al. (US 7058506 B2) – destination prediction.
Kudoh et al. (US 8073615 B2) – destination prediction. 
Lennen et al. (US 20150032365 A1) – providing reminders.
McGavran et al. (US 20140278070 A1) – destination prediction. 
Nortrup (US 20050197767 A1) – providing reminders.
Scofield et al. (US 20170015318 A1) – automatically adjusting climate control.
Tajima et al. (US 7630828 B2) – destination prediction. 
Tanaka et al. (US 20150345970 A1) – providing time-to-leave reminders.
Van Buer et al. (US 20050125148 A1) – destination prediction.
Wipperfürth (US 20190324600 A1) – automatically adjusting climate control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667


May 20, 2022